Gamble, Judge,
delivered the opinion of the court.
*168The petition in this case alleges, that the defendant, by Ms promissory note,, thereto annexed, promised, for value received, to pay plaintiffs, &c. The note appears to be signed “ J. W. Rhodes, by his attorney M. B. Cox.”
The allegation in the petition is to be examined and construed, under the direction of the 5th section of article 7th of the Code, which directs that, “ in the construction of a pleading, for the purpose of determining its effect, its allegations shall be liberally construed, with a view to substantial justice between the parties.” The proper effect of the pleading, when a petition is to be examined, is to state the facts, “in such manner as to enable a person of common understanding to know what is intended.” It is not necessary, nor is it proper to state in a pleading the facts or circumstances by which the ultimate fact relied upon is to be proved. Here, the fact is expressly alleged, that the defendant, by the note, promised to pay the plaintiffs. The proof of that fact may be, by showing, either that the defendant was a partner of the person in whose name, as principal, it was executed, or that the defendant made the note without authority from the principal. In either case, as a matter of law, he would be held to have promised to pay the plaintiffs, and the allegation would be sustained.
The demurrer should have been overruled. The judgment will be reversed and the cause remanded.